Opinion issued December 5, 2002








In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-99-00439-CV
____________

LEON JOHNSON, Appellant

V.

VICKIE LYNN VOGELSANG JOHNSON AND THE OFFICE OF THE
ATTORNEY GENERAL,  Appellees



On Appeal from the 245th District Court
Harris County, Texas
Trial Court Cause No. 98-52450



O P I N I O N
 Appellant filed a motion which appeared to request this court to dismiss his
appeal.  Pursuant to our November 14, 2002 order requesting clarification, appellant
filed a reply stating that "the bill of review should be dismissed."  More than 10 days
has elapsed, and no objection has been filed.  No opinion has issued.  Accordingly,
the motion is granted, and the appeal is dismissed.  Tex. R. App. P. 42.1(a)(2).
	All other pending motions in this appeal are overruled as moot.  The Clerk is
directed to issue mandate within 10 days of the date of this opinion.  Tex. R. App. P.
18.1.
	It is so ORDERED.
PER CURIAM
The panel consists of Justices Hedges, Keyes, and Wilson. (1) 
Do not publish.  Tex. R. App. P. 47.
1.